Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application filed on 11/11/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 17 and 20 recite the limitation "said communication".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 17 and 20 recite the limitation "said storage".  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 is also rejected because it is dependent of claim 4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Triolo et al. (Triolo, US 2018/0349446 A1) in view of Schwartz et al. (Schwartz, US 2019/0324825 A1) and in further view of Kaplinger et al. (Kaplinger, US 2015/0378579 A1).

As to INDEPENDENT claim 1, Triolo discloses a computing device comprising: one or more processors (fig.1, “103”); and
a non-transitory computer-readable memory (fig.1, “MEMORY”) having stored therein computer-executable instructions, that when executed by the one or more processors, cause the one or more processors to perform actions comprising: receiving, over a network, electronic data corresponding to an operation of a set of physical assets at a location, the electronic data compiled as tiles, such that each tile corresponds to operation of an asset within said set of physical assets (fig.1,fig.6B, fig.7, fig.8; assets such as financial holdings are accessible as tiles from a server location); 
receiving information setting a configuration of a dashboard for a first device, the received dashboard information comprising information indicating how the tiles are to be displayed on a user interface (UI) of the first device (fig.4; the dashboard is configured based on user info); 

In the same field of endeavor, Schwartz discloses storing, in a database associated with the computing device, the dashboard information (fig.4, [0043], [0046], [0060]; customizable templates for different devices are stored and managed).
It would have been obvious to one of ordinary skill in the art, having the teaching of Triolo and Schwartz before they prior to the effective filling date, to modify the customizable user interface taught by Triolo to include user customizable templates taught by Schwartz with the motivation being to provide more contextually relevant content interfaces.  Triolo and Schwartz do not expressly disclose receiving, over a network, from a second device, a request to access and display the dashboard; analyzing, based on said request, capability information of the second device, and based on said analysis, determining display and rendering capabilities of the second device; modifying, in response to the second device request, the stored dashboard information based on the determined display and rendering capabilities of the second device; compiling a version of the dashboard for display on a display of the second device based on the modified dashboard information; and automatically causing, over the network, the compiled dashboard to be displayed on the display of the second device.

analyzing, based on said request, capability information of the second device, and based on said analysis, determining display and rendering capabilities of the second device ([0054]; device type is analyzed); 
modifying, in response to the second device request, the stored web content information based on the determined display and rendering capabilities of the second device ([0023]; content is modified based on analyzed device type); 
compiling a version of the web content for display on a display of the second device based on the modified web content information; and automatically causing, over the network, the compiled web content to be displayed on the display of the second device ([0057]; a compatible version of the web content is rendered). 
It would have been obvious to one of ordinary skill in the art, having the teaching of Triolo and Schwartz and the teaching Kaplinger before they prior to the effective filling date, to modify the customizable user interface taught by Triolo and Schwartz to include adjusting an interface to comply with user interface capabilities of a device type taught by Kaplinger with the motivation being to allow for information to be converted and viewed on different user devices.
	
	
As to claim 2, the prior art as combined discloses wherein said compiling a version further comprises: creating a new version of the dashboard based on the determined display and rendering capabilities of the second device; and storing said new version in association with the dashboard information (Kaplinger, [0053]; versions of the web contents are created and saved). 

As to claim 3, the prior art as combined discloses wherein said communication is based on said new version (Schwartz, [0052]; cooperative management from different device is rendered).

As to claim 4, the prior art as combined discloses wherein said compiling a version further comprises: modifying attributes of the dashboard information based on the determined display and rendering capabilities of the second device (Kaplinger, [0023]; content is modified based on analyzed device type); and storing the modified attributes in said storage in relation to the stored dashboard information (Schwartz, [0043]; customized templates are stored).

As to claim 5, the prior art as combined discloses wherein said communication is based on the dashboard information and stored modified attributes (Schwartz, [0040], [0052]; cooperation between different user devices is disclosed). 

As to claim 6, the prior art as combined discloses wherein said stored dashboard information further comprises the electronic data of the set of tiles (Schwartz, [0046]; relevant tile data is defined by templates). 

As to claim 7, the prior art as combined discloses wherein said database is a cloud-based storage (Triolo, [0049]; data is stored remotely). 

As to claim 8, the prior art as combined discloses wherein said request to access and display the dashboard comprises said capability information (Kaplinger, fig.2; contents are converted based on device capability). 


As to claim 10, the prior art as combined discloses wherein the dashboard information is stored as a template indicating a configuration, format and layout of the set of tiles (Schwartz, [0040]).

As to claim 12, the prior art as combined discloses wherein the actions further comprise: receiving information related to an update of electronic data related to a first tile within the set of tiles; and updating, within a dashboard displayed on the first device, content displayed within the first tile based on the received information (Schwartz, [0104]; tile content is updated). 

As to claim 14, the prior art as combined discloses wherein the actions further comprise: causing, over a network, a dashboard display on the first device and the dashboard display on the second device to operate as a collaborate environment, such that modifications on one device are automatically caused to be performed on the other device (Schwartz, [0244]; tiles are modified and updated to all assigned devices).

As to INDEPENDENT claim 15, see rationale addressed in the rejection of claim 1 above.
As to claim 16, see rationale addressed in the rejection of claim 2 above.
As to claim 17, see rationale addressed in the rejection of claim 5 above.
As to INDEPENDENT claim 18, see rationale addressed in the rejection of claim 1 above.
As to claim 19, see rationale addressed in the rejection of claim 2 above.
As to claim 20, see rationale addressed in the rejection of claim 5 above.

Allowable Subject Matter
Claims 9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11,099,864 and US 2016/0085430 disclose auto layout graphic objects based on screen parameter data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173